This is a companion case to that of Tortomasi v. State, ante, p. 499, 189 So. 901.
The two cases were argued jointly in this court and were submitted at the same time.
It affirmatively appears from the records of the two cases, that Charlie Tortomasi, upon the occasion in question, killed Joe Nasser, the deceased named in the indictment, by shooting him with a pistol. And the evidence tended to sustain the insistence of the State to the effect, that the killing was the result of a conspiracy between Tortomasi and this appellant to take the life of Nasser for the reason that Nasser and others had hi-jacked their truck containing about 300 cases of beer.
As stated in briefs of counsel "all points raised in the Milazzo case are similar to those presented to this court in the Tortomasi case," it follows that a decision in this case may be rested upon the judgment and decision in the Tortomasi case. The judgment *Page 506 
of conviction from which this appeal was taken is affirmed upon authority of Tortomasi v. State, supra.
Affirmed.